 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        HYDRO-BLOK USA LLC, et al.,
 8                          Plaintiffs,
              v.
 9
        WEDI CORP.,
10                                                     C15-671 TSZ
                            Defendant,

11             v.                                      MINUTE ORDER
        HYDROBLOK INTERNATIONAL
12      LTD.,
                            Counter-defendant.
13
        WEDI CORP.,
14
                            Plaintiff,
15            v.
16      BRIAN WRIGHT, et al.,
                            Defendants.
17
        The following Minute Order is made by direction of the Court, the Honorable
18 Thomas S. Zilly, United States District Judge:

19         (1)   Pursuant to the parties’ stipulation, docket no. 254, the following materials
   shall remain under seal: (i) wedi Corp.’s unredacted supplemental response, docket
20 no. 242, to motion for summary judgment; and (ii) Exhibits 1, 3, 4, 6, 9, 10, and 11 to the
   Declaration of Justin C. Kanter, docket nos. 243-1, 243-3, 243-4, 243-6, 243-9, 243-10,
21 and 243-11. The Declaration of Justin C. Kanter and Exhibits 2, 5, 7, and 8 thereto,
   docket nos. 243, 243-2, 243-5, 243-7, and 243-8, shall be unsealed. wedi Corp.’s related
22 motion to seal, docket no. 241, is STRICKEN as moot.

23

     MINUTE ORDER - 1
 1        (2)     The unopposed motion to seal, docket no. 246, filed by Brian Wright,
   Sound Product Sales L.L.C., Hydro-Blok USA LLC, and Hydroblok International, Ltd.
 2 (collectively, “Wright”), and expanded by wedi Corp., docket no. 257, is GRANTED.
   Wright’s supplemental reply, docket no. 248, shall remain under seal. In addition,
 3 Exhibit A to the Declaration of John D. Denkenberger, docket no. 250-1, and Exhibits A-
   D to the Declaration of Ken Koch, docket nos. 252-1, 252-2, 252-3, and 252-4, shall
 4 remain under seal. Exhibits B and D to the Declaration of John D. Denkenberger, docket
   nos. 250-2 and 250-3, shall be unsealed.
 5
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7         Dated this 16th day of April, 2019.

 8                                                  William M. McCool
                                                    Clerk
 9
                                                    s/Karen Dews
10                                                  Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
